975 So. 2d 1221 (2008)
Ivan LACAJ, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and A-1 Temps, Inc., Appellees.
No. 1D08-0374.
District Court of Appeal of Florida, First District.
March 10, 2008.
Ivan Lacaj, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
DISMISSED. See Sunshine Dodge, Inc. v. Ketchem, 427 So. 2d 819 (Fla. 5th DCA 1983) (stating that Florida Rule of Appellate Procedure 9.110(b) requires the notice of appeal to be filed within 30 days of the rendition of the order to be reviewed and noting that the rule does not say "business days").
BARFIELD, WOLF, and HAWKES, JJ., concur.